Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 20, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
(see claim 1) “wherein the mediation server extracts new transaction information from a game item blockchain, which is a public account book for a game item transaction and is generated based on the transaction information broadcast from the user terminal over the network, and transmits first information including the information on the game item to be traded obtained from the new transaction information to the game server, and transmits second information including the transaction amount information obtained from the new transaction information to the financial server”; and
(see claim 20) “wherein a mediation server performs the steps of extracting the new transaction information, obtaining the information on the game item to be traded and the transaction amount information, transmitting the first information, and transmitting the second information”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715